Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
1. The following is an examiner’s statement of reasons for allowance: the prior-art, the prior-art, Ueno (US PGPub 20050027997), in view of Edwards (US PGPub 20160196112), in view of Yokose (US PGPub 20030137438), and further in view of Hada (US PGPub 20100229162) failed to disclose: an information processing apparatus, comprising: a computation processing device that includes a memory and a processor coupled to the memory; and a storage device that stores a program, wherein the processor is configured to: store, in the memory, a first storage area for first data that is assigned to a computation target by data definition for the computation target written in the program and a second storage area for second data that is assigned to the computation target instead of the first data, simplify the program, when the data definition for the computation target is omitted by executing the simplified program, output the second data from the memory, and perform the computation by using the output second data, as recited by the independent claim 1.

Regarding Claim 1, the closest prior-art found, Ueno, Edwards, Yokose and Hada discloses of an information processing apparatus, comprising: a computation processing device that includes a memory and a processor coupled to the memory; and a storage device that stores a program, wherein the processor is configured to: store, in the memory, a first storage area for first data for the computation target written in the program and a second storage area for second data that is assigned to the computation target, simplify the program, output the data from the memory, and perform the computation by using the output data.

Edwards teaches of relationships between the object file sequences of instructions; relationships between the data definitions of predetermined memory areas; and relationships between the object file sequences of instructions and the data definitions of predetermined memory areas; instructions for generating statically data representative of one or more altered data definitions and for communicating the altered data definitions to a compiler stage; instructions for receiving one or more replacement object files based on the data representative of one or more altered data definitions; and instructions for generating an executable with the one or more replacement object.
Yokose teaches that the data selection section 44 then simply forwards the received data element without modification to the additional information calculation section 45, and therefore may be omitted. That is, this arrangement can simplify a structure of the program by eliminating the data selection section, so that the program can be easily installed.

Hada teaches that output data from the operation unit a is sent to an operation unit d, and output data from the operation units b and c is stored in a distributed register e. A bypass is provided between the operation unit d and an operation unit f of a subsequent stage, so that the operation unit d can perform calculation by using output data from the operation unit a and/or data that is bypassed from the operation unit f and output data to the operation unit f. The operation unit f can perform calculation by using data from the operation unit d and/or the distributed register e and output data to a centralized register, a memory, or the operation unit d.

However, the prior art, Ueno, Edwards, Yokose and Hada failed to disclose the following subject matter such as “storing a particular data that is assigned to the computation target by data definition, … when the data definition for the computation target is omitted by executing the simplified program, output the second data and perform the computation”.
Claim 6 is the product claim, similar to the claim 1, and claim 7 is the method claim, similar to the claim 1. Therefore, claims 1-10 are allowed.

2. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE UK JEON whose telephone number is (571)270-3649.  The examiner can normally be reached on 9am-6pm. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-






/JAE U JEON/Primary Examiner, Art Unit 2193